DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
4.	Applicant’s election without traverse of group I in the reply filed on 3/4/2021 is acknowledged. Claims 3-4 have been amended. Claims 1-9, 11, and 12 are pending in this office action. Claim 10 has been withdrawn.

5.	Claim 10 has been cancelled and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2021.

Information Disclosure Statement
6.	Initialed and dated copy of Applicant's IDS form 1449, filed 2/28/2019, is attached to the instant Office action.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grube et al. (US Patent 9,823,861 B2)
	As per claim 1, Grube teaches A distributed database system that includes a plurality of node computers, the plurality of node computers being capable of storing management target data used by a client computer in storage devices, the storage devices including a first type storage device and a second type storage device, the first type storage device having a high input/output performance, the second type storage device having a low input/output performance, (see Abstract and Figure 1 and paragraph 0024, 0032, different types of storage devices with different performance levels)
the distributed database system comprising: management information storage units that store management information including response count information, the 
a storage destination determining unit that determines the node computers by a count indicated by the response count information and capable of storing the management target data in the first type storage devices as storage destinations of the management target data among the plurality of node computers when the storage destination determining unit receives a write request of new management target data from the client computer; (paragraph 0054, 0055, a write threshold value indicates the storage units that acknowledge writing data slices, paragraph 0069, 0070, 0075, 0077, storage method and storage units determined based on type of data and device capability)
and a storage control unit that causes the determined node computers to store the management target data. (paragraph 0029, 0032, 0039, DS managing unit determines the distributed data storage parameters and monitors device performance for distributing data slices)
As per claim 2, Grube teaches the management information further includes redundancy count information, the redundancy count information indicating a count of the node computers required to store the management target data to secure availability 
and the storage destination determining unit adds the node computers by a count of a difference between a count indicated by the redundancy count information and the count indicated by the response count information and capable of storing the management target data in the second type storage devices as the storage destinations of the management target data. (paragraph 0070, identifies memory devices)
As per claim 3, Grube teaches a type acquisition unit that acquires type information, the type information indicating whether the storage devices are the first type storage device or the second type storage device, (paragraph 0072, 0074, determines memory type)
wherein the storage destination determining unit identifies whether or not the node computers are capable of storing the management target data in the first type storage devices based on the acquired type information. (paragraph 0075, 0077, select storage method)
As per claim 4, Grube teaches a type identification unit that identifies whether the storage devices are the first type storage device or the second type storage device from results of an input and an output of actual data for the storage devices. (paragraph 0086, 0087, determines time to move slices between memory types)
As per claim 5, Grube teaches one or more storage nodes that include the storage device, the one or more storage nodes providing a storage area in the storage device to the node computers as a logic volume storing the management target data; (paragraph 0029, 0037, virtual memory)

wherein the type acquisition unit acquires the type of the storage device that provides the logic volume provided to the node computers from the management server. (paragraph 0050, 0078, virtual memory mapping to determine slice)
As per claim 6, Grube teaches a node state determining unit that determines whether or not input/output processes in the storage node exceeds a predetermined threshold, the node state determining unit determining whether or not a usage percentage of a processor in the storage node exceeds a predetermined threshold; (paragraph 0086, exceed storage threshold)
and a volume setting unit that configures a setting to add the logic volume to the storage node when the input/output processes in the storage node exceed the predetermined threshold and the usage percentage of the processor in the storage node does not exceed the predetermined threshold. (paragraph 0054, 0086, exceed storage threshold)
As per claim 7, Grube teaches a node state determining unit that determines whether or not input/output processes in the storage node exceeds a predetermined threshold, the node state determining unit determining whether or not a usage percentage of a processor in the storage node exceeds a predetermined threshold; (paragraph 0086, exceed storage threshold)

As per claim 8, Grube teaches a band determining unit that determines whether or not a band usage percentage in a cluster network coupling the node computers together exceeds a predetermined threshold, the band determining unit determining whether or not a band usage percentage in a storage node cluster network that couples the storage nodes together exceeds a predetermined threshold; (paragraph 0086, exceed storage threshold)
and a redundancy setting unit that decreases redundancy count information in the management target data and configures a setting of mirroring the management target data between the storage nodes when the band usage percentage in the cluster network exceeds the threshold and the band usage percentage in the storage node cluster network does not exceed the threshold. (paragraph 0055, 0062, greater size than threshold)
As per claim 9, Grube teaches when a count of a difference between a count indicated by the redundancy count information and a count indicated by the response count information is two or more, the redundancy setting unit decreases the redundancy count information and configures the setting of mirroring the management target data between the storage nodes. (paragraph 0075, 0088, settings)

As per claim 11, Grube teaches A distributed database management method by a distributed database system that includes a plurality of node computers, the plurality of node computers being capable of storing management target data used by a client computer in storage devices, the storage devices including a first type storage device and a second type storage device, the first type storage device having a high input/output performance, the second type storage device having a low input/output performance, (see Abstract and Figure 1 and paragraph 0024, 0032, different types of storage devices with different performance levels)
the distributed database method comprising: storing management information including response count information, the response count information indicating a count of the node computers from which the identical management target data are to be read, the identical management target data being required to respond to a read request of the management target data from the client computer; (paragraph 0029, 0044, 0054, a read threshold value indicates the number of slices from nodes required to respond to a read request, paragraphs 0035, 0036, 0039, 0055, data slices of data segments being distributed across different devices)
determining the node computers by a count indicated by the response count information and capable of storing the management target data in the first type storage devices as storage destinations of the management target data among the plurality of node computers when a write request of new management target data is received from the client computer; (paragraph 0054, 0055, a write threshold value indicates the storage units that acknowledge writing data slices, paragraph 0069, 0070, 0075, 0077, 
and causing the determined node computers to store the management target data. (paragraph 0029, 0032, 0039, DS managing unit determines the distributed data storage parameters and monitors device performance for distributing data slices)

As per claim 12, Grube teaches A distributed database management program that causes a plurality of node computers in a distributed database system to execute, the distributed database system including the plurality of node computers capable of storing the management target data used by a client computer in storage devices, the storage devices including a first type storage device and a second type storage device, the first type storage device having a high input/output performance, the second type storage device having a low input/output performance, (see Abstract and Figure 1 and paragraph 0024, 0032, different types of storage devices with different performance levels)
wherein the node computers store management information including response count information, the response count information indicating a count of the node computers from which the identical management target data are to be read, the identical management target data being required to respond to a read request of the management target data from the client computer, (paragraph 0029, 0044, 0054, a read threshold value indicates the number of slices from nodes required to respond to a read request, paragraphs 0035, 0036, 0039, 0055, data slices of data segments being distributed across different devices)

and a storage control unit that causes the determined node computers to store the management target data. (paragraph 0029, 0032, 0039, DS managing unit determines the distributed data storage parameters and monitors device performance for distributing data slices)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su (US Publication 2018/0260190 A1)
Newby (US Publication 2016/0077741 A1)
Patwardhan (US Patent 8,984,027 B1)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168